                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  Eastern Division
                             Case No. 4:19-CV-00171-FL

JOSÉ VAZQUEZ-AGUILAR, JUSTA
HERNANDEZ-ROJO, JOSAFAT
JUAREZ-CHAVEZ, SANDRA
CATALINA-TORRES, and SUSANA
MENDOZA-BUSTILLO, on behalf of
themselves and all other similarly situated
persons,

                             Plaintiffs,                          ORDER
           v.

ARTURO GASCA, MARIA D. GASCA and
LALAJA, INC., d/b/a EL CERRO
GRANDE MEXICAN RESTAURANT,

                             Defendants.



       THIS MATTER is before the Court on the parties’ Second Joint Motion to Extend

Deadline to File Joint Form of Notice. Having considered the Motion, the Court concludes that

good cause exists to grant the Motion.

       IT IS THEREFORE ORDERED that the time in which the parties must file a joint form

of notice and method of distribution of the same to putative collective action members is

extended up to and including March 31, 2021.

       DATED this 2nd day of March, 2021.


                                                  ______________________________
                                                  United States District Court Judge
